DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This office action is responsive to preliminary amendment dated 15 October 2020. Claims 1-2 and 10-18 have been amended, claims 3-9 and 19-28 have been cancelled, claims 29-37 added, and claims 1-2, 10-18, and 29-37 are currently pending. 
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).	
Claim Objections
Claims 1, 10, and 16 are objected to because of the following informalities:  “indicating that a data segment corresponding to metadata” should likely be “indicating a data segment corresponding to metadata”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 10-13, 16-17, 29-30, and 32-35 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, the claim(s) 1-2, 10-13, 16-17, 29-30, and 32-35 recite(s) a method and storage system, which are a statutory category of invention. 
Regarding claim 1, at step 2A, prong one the claim recites “determining, based on the data writing feature information, a size of metadata storage space corresponding to the metadata; and determining, based on the size of the metadata storage space, a target storage region for storing the metadata in the SSD”. The limitations of determining are processes, that under their broadest reasonable interpretation, covers performance of the limitation in the mind, which is an abstract idea directed to a mental process i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). For example a person can determine the size of file and determine how much space is needed to store that file. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element “receiving data writing feature information sent by a file system during an initialization process, the data writing feature information indicating that a data segment corresponding to metadata in the file system and a writing feature corresponding to the data segment” which only adds insignificant extra-solution activity to the judicial exception, e.g., mere data gathering (see MPEP § 2106.05(g)). 
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because adding the step of receiving data writing feature information (data gathering) to a process that only recites steps for determining data size and storage size (mental process) does not add a meaningful limitation to the process. The insignificant extra-solution activity consideration (see MPEP § 2106.05(g)) are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d), receiving or transmitting data over a network. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim is not patent eligible.
Regarding claim 2, the claim recites the additional elements of “determining, based on a plurality of data segments corresponding to the metadata and a writing feature corresponding to each data segment, a size of storage space of each data segment; and determining the size of the metadata storage space corresponding to the metadata based on a sum of sizes of storage spaces of the plurality of data segments”. The limitations of determining are processes, that under their broadest reasonable interpretation, covers performance of the limitation in the mind, which is an abstract idea directed to a mental process i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). For example a person can determine the size of file and determine how much space is needed to store that file. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 10, at step 2A, prong one the claim recites “determine, based on the data writing feature information, a size of metadata storage space corresponding to the metadata; and
determine, based on the size of the metadata storage space, a target storage region for storing the metadata in the SSD”. The limitations of determining are processes, that under their broadest reasonable interpretation, covers performance of the limitation in the mind, which is an abstract idea directed to a mental process i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). For example a person can determine the size of file and determine how much space is needed to store that file. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites the additional element “receiving data writing feature information sent by a file system during an initialization process, the data writing feature information indicating that a data segment corresponding to metadata in the file system and a writing feature corresponding to the data segment” which only adds insignificant extra-solution activity to the judicial exception, e.g., mere data gathering (see MPEP § 2106.05(g)) and “at least one storage device including a set of instructions; at least one processor in communication with the at least one storage device, wherein executing the set of instructions, the at least one processor is configured to cause the storage system to” which are mere instructions to implement an abstract idea on a computer (see MPEP § 2106.05(f)). 
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because adding the step of receiving data writing feature information (data gathering) to a process that only recites steps for determining data size and storage size (mental process) does not add a meaningful limitation to the process. The insignificant extra-solution activity consideration (see MPEP § 2106.05(g)) are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d), storing and retrieving information in memory. Additionally, the processor and storage device are claimed in a merely generic manner (e.g., at a high level of generality) and mere instructions to implement an abstract idea on a computer using generic components cannot provide an inventive concept. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim is not patent eligible.
Regarding claim 11, the limitations are substantially the same as claim 2 and are rejected due to the same reasons outlined above for claim 2.
Regarding claim 12, the claim recites the additional elements of “determine, based on the size of the metadata storage space, a-storage space that is greater than or equal to the metadata storage space as the target storage region; and set a storage mode of the target storage region as a single level cell (SLC) memory mode”. The limitations of determining are processes, that under their broadest reasonable interpretation, covers performance of the limitation in the mind, which is an abstract idea directed to a mental process i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). For example a person can determine the size of file and determine how much space is needed to store that file. The limitations of setting a storage mode are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d), storing and retrieving information in memory. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 13, the claim recites the additional elements of “determine, based on the size of the metadata storage space, storage space for storing backup data regarding the metadata”. The limitations of determining are processes, that under their broadest reasonable interpretation, covers performance of the limitation in the mind, which is an abstract idea directed to a mental process i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). For example a person can determine the size of file and determine how much space is needed to store that file. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claims 29-30, the claims recite the additional elements of “generate the data writing feature information; and send the data writing feature information to the SSD, wherein the SSD determines the target storage region for storing the metadata in the SSD based on the data writing feature information” and “read SSD information regarding the SSD, the SSD information including at least one of a device model and physical page information regarding the SSD; and determine whether the SSD is a preset SSD based on the device model or setting a physical page size in a write operation corresponding to the metadata based on the physical page size indicated by the physical page information”. The limitations of determining are processes, that under their broadest reasonable interpretation, covers performance of the limitation in the mind, which is an abstract idea directed to a mental process i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). For example a person can determine the size of file and determine how much space is needed to store that file. The limitations of generating, sending, and read SSD information are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d), storing and retrieving information in memory. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.
Regarding claim 16, the limitations are substantially the same as claim 10 and are rejected due to the same reasons outlined above for claim 10.
Regarding claim 17, the claim recites the additional elements of “read SSD information regarding the SSD, the SSD information including at least one of a device model and physical page information regarding the SSD; and determine whether the SSD is a preset SSD based on the device model or setting a physical page size in a write operation corresponding to the metadata based on the physical page size indicated by the physical page information”. The limitations of determining are processes, that under their broadest reasonable interpretation, covers performance of the limitation in the mind, which is an abstract idea directed to a mental process i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). For example a person can determine the size of file and determine how much space is needed to store that file. The limitations of read SSD information are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d), storing and retrieving information in memory. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claims 32-33, the claims recite the additional elements of “receive the data writing feature information sent by the file system during the initialization process; determine, based on the data writing feature information, a size of the metadata storage space corresponding to the metadata; and determine, based on the size of the metadata storage space, the target storage region for storing the metadata in the SSD” and “determine, based on a plurality of data segments corresponding to the metadata and a writing feature corresponding to each data segment, a size of storage space of each data segment; and determine the size of the metadata storage space corresponding to the metadata based on a sum of sizes of storage spaces of the plurality of data segments”. The limitations of determining are processes, that under their broadest reasonable interpretation, covers performance of the limitation in the mind, which is an abstract idea directed to a mental process i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). For example a person can determine the size of file and determine how much space is needed to store that file. The limitations of receiving information are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d), storing and retrieving information in memory. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.
Regarding claim 34, the limitations are substantially the same as claim 12 and are rejected due to the same reasons outlined above for claim 12.
Regarding claim 35, the limitations are substantially the same as claim 13 and are rejected due to the same reasons outlined above for claim 13.
Claim(s) 10-18 and 29-37 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) is/are directed to a storage system for executing various steps. The claimed storage system include propagation and transmission medium as hardware components such that that this could lead one of ordinary skill to reasonably interpret the claimed subject matter as signal per se ([see instant specification 0105, 0110-0111]). As such, one of ordinary skill could reasonably interpret the invention embodied by the claim(s) in question as a signal product, which is not a manufacture, machine, process or composition of matter and is not believed to be functionally and structurally interconnected with any (hardware) storage medium in such a manner as to enable it to act as a computer component and realize its functionality. Thus, the claim fails to meet the requirements of 35 U.S.C. 101.
The examiner suggests amending the claim(s) to read as a “non-transitory ”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 10-18, and 29-37  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20100125702-A1) in view of Kwon (US-20110093650-A1).


Referring to claims 1, 10,  and 16, taking claim 1 as exemplary, Lee teaches	
	
A storage method for a solid state disk (SSD), (intended use, however [Lee 0055] Solid State Drive (SSD)) comprising:
receiving data writing feature information sent by a file system during an initialization process, the data writing feature information indicating that a data segment corresponding to metadata in the file system and a writing feature corresponding to the data segment; ([Lee abstract, 0027-0028, Fig. 2] receiving a write request for data from a file system and recording the data in the non-volatile memory device in response to the write request, the file system 20 assigns a file name and a file size to the write-requested file 110 and generates a plurality of meta data 120 and 130 from the user data 110 to manage and control the file)
determining, based on the data writing feature information, a size of metadata storage space corresponding to the metadata; ([Lee 0028, Fig. 2] file system 20 generates a plurality of meta data 120 and 130 from the user data 110 to manage and control the file) and
determining, based on the size of the metadata storage space, a target storage region for storing the metadata in the SSD, ([Lee 0025, Fig. 2] file system 20 makes a file and sends user data and meta data to the flash translation layer 30 by a file unit so as to be recorded in the non-volatile memory device 40. The flash translation layer 30 converts a logical address sent along with the user data and the meta data into a physical address and writes the user data and the meta data in the non-volatile memory device 40 where access unit of the flash translation layer 30 may be a page or block).
Lee does not explicitly teach a size of storage space of the target storage region being not less than the size of the metadata storage space. Lee does disclose the file system 20 provides user data to a user and associates meta data having control information for each file of user data. The flash translation layer 30 operates responsively to an access request (denominated in sector units) from the file system 20 and performs a write or read operation by an access unit (denominated un units of a block or a page) of the non-volatile memory device 40 ([0024]). The meta data 120 having a relatively small size, file size of the user data 110 is large ([0029-0030, Fig. 2])  and the plurality of meta data (120, 130) is generated from the user data 110 and is smaller in size ([0028, Fig. 2])  .
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lee before him or her to modify the system and access method of Lee to include the size of storage space of the target storage region being not less than the size of the metadata storage space. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the programming of the meta data 120 having a relatively small size to be completed, as suggested by Lee  ([0028, Fig. 2]). It is usual in the art of computer storage for size of data to be larger than the size of its corresponding metadata. Therefore, it would have been obvious to modify Lee to obtain the invention as specified in the instant application claims.
Lee does not explicitly teach and a data storage capacity of a memory cell in the target storage region being less than a data storage capacity of a memory cell in other storage regions excluding the target storage region in the SSD.
Kwon teaches and a data storage capacity of a memory cell in the target storage region being less than a data storage capacity of a memory cell in other storage regions excluding the target storage region in the SSD ([Kwon 0122, 0123, Fig. 15] flash memory 247 can operate certain regions of memory cells as single level cells (SLCs) that can be programmed more quickly than multilevel cells, controls the memory cell operation scheme so that data is stored using an SLC scheme in an area allocated to store the compressed metadata, and controls the memory cell operation scheme so that data is stored through in a multi-level cell (MLC) scheme in an area allocated to store user data 1 and 2 requested by the host system to be written). Examiner notes, it is known that SLC can hold one data bit per cell while MLC holds two bits per cell.
Lee and Kwon are analogous art because they are from the same field of endeavor in storage systems. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lee and Kwon before him or her to modify the storage system and access method of Lee to include the SLC/MLC scheme of Kwon, thereafter the storage system and access method is connected to SLC/MLC scheme. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the storage system have the benefit using either SLC/MLC scheme as needed for performance gains, i.e. quicker programming suggested by Kwon or cost benefits. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Lee with Kwon to obtain the invention as specified in the instant application claims.
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.
With regards to the non-exemplary limitations of claims 10 and 16, Lee teaches at least one storage device including a set of instructions; ([Lee 0055] Solid State Drive (SSD)) at least one processor in communication with the at least one storage device, wherein executing the set of instructions, the at least one processor is configured to cause the storage system ([Lee 0050, 0062, 0064] computing system 700 includes a processing unit (for example, CPU) executing instructions and commands).

Referring to claims 2, 11, and 33, taking claim 2 as exemplary, Lee in view of Kwon teaches	
The method of claim 1, wherein the determining, based on the data writing feature information, a size of the metadata storage space corresponding to the metadata further includes:
determining, based on a plurality of data segments corresponding to the metadata and a writing feature corresponding to each data segment, a size of storage space of each data segment; and
determining the size of the metadata storage space corresponding to the metadata based on a sum of sizes of storage spaces of the plurality of data segments ([Lee abstract, 0027-0028, Fig. 2] receiving a write request for data from a file system and recording the data in the non-volatile memory device in response to the write request, the file system 20 assigns a file name and a file size to the write-requested file 110 and generates a plurality of meta data 120 and 130 from the user data 110 to manage and control the file).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 12 and 34, taking claim 12 as exemplary, Lee in view of Kwon teaches	
The storage system of claim 10, wherein to determine, based on the size of the metadata storage space, a target storage region for storing the metadata in the SSD, the at least one processor is further configured to cause the storage system to:
determine, based on the size of the metadata storage space, a-storage space that is greater than or equal to the metadata storage space as the target storage region; and
set a storage mode of the target storage region as a single level cell (SLC) memory mode ([Kwon 0122, 0123, Fig. 15] flash memory 247 can operate certain regions of memory cells as single level cells (SLCs) that can be programmed more quickly than multilevel cells, controls the memory cell operation scheme so that data is stored using an SLC scheme in an area allocated to store the compressed metadata).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 13 and 35, taking claim 13 as exemplary, Lee in view of Kwon teaches	
The storage system of claim 12, wherein after determining, based on the data writing feature information, a size of the metadata storage space corresponding to the metadata, the at least one processor is further configured to cause the storage system to:
determine, based on the size of the metadata storage space, storage space for storing backup data regarding the metadata ([Kwon Fig. 6-7] metadata backup process).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 14, 18, 31, and 36, taking claim 14 as exemplary, Lee in view of Kwon teaches
The storage system of claim 13, wherein after determining, based on the size of the metadata storage space, a target storage region for storing the metadata in the SSD, the at least one processor is further configured to cause the storage system to:
receive a read/write instruction sent by the file system; ([Lee 0024, Fig.1] read/write, flash translation layer 30 operates responsively to an access request (denominated in sector units) from the file system 20 and performs a write or read operation by an access unit)
determine whether the read/write instruction satisfies a preset rule; and
in response to the determination that the read/write instruction satisfies the preset rule,
perform read/write operations for the metadata based on the read/write instruction;
wherein the preset rule includes whether the read/write instruction is a preset private command for reading or writing metadata or not, or whether a logical block address carried with the read/write instruction is a logical block address corresponding to the metadata or not ([Lee 0024, 0037-0038, claims 1, 5, 8, Figs. 5-8] access requests read/write have corresponding steps i.e. rules and data/metadata are stored and read from corresponding logical block address).
	As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.	

Referring to claims 15, 17, 30, and 37, taking claim 15 as exemplary, Lee in view of Kwon teaches
The storage system of claim 14, wherein prior to the receiving data writing feature information sent by a file system, the at least one processor is further configured to cause the storage system to (see above).
Lee in view of Kwon does not explicitly teach receive an acquisition instruction from the file system, wherein the acquisition instruction for acquiring SSD information regarding the SSD, and the SSD information includes at least one of a device model and a-physical page information regarding the SSD; and send the SSD information to the file system, wherein the file system determines whether the SSD is a preset SSD based on the device model, and/or sets a physical page size in a write operation corresponding to the metadata based on the physical page size indicated by the physical page information. Lee does disclose host interface 621 for exchanging various information with devices using different protocols, including parameter configuration of a write function FTL_Write( ), configurations defining a system operating circumstance of a memory device, memory cell information and data of a page, sector, or specific size, and whether the memory includes an SSD or OneNAND etc. (i.e. preset) ([Lee 0025, 0028, 0037-0038, 0061-0062, Figs. 1, 5]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lee and Kwon before him or her to modify the system and access method of Lee and Kwon to include the acquiring information (i.e. configuration information). The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system to determine the configuration information of the memory device i.e. whether it was a OneNAND or SSD as suggested by Lee  ([0058, 0062, Figs. 1, 5]). It is known to apply a known technique to a known device ready for improvement to yield predictable results. Therefore, it would have been obvious to modify Lee and Kwon to obtain the invention as specified in the instant application claims.
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claim 29, Lee in view of Kwon teaches
The storage system of claim 10, wherein the file system is configured to:
during the initialization process, generate the data writing feature information; and
send the data writing feature information to the SSD, wherein the SSD determines the target storage region for storing the metadata in the SSD based on the data writing feature information ([Lee 0025, Fig. 2] file system 20 makes a file and sends user data and meta data to the flash translation layer 30 by a file unit so as to be recorded in the non-volatile memory device 40. The flash translation layer 30 converts a logical address sent along with the user data and the meta data into a physical address and writes the user data and the meta data in the non-volatile memory device 40 where access unit of the flash translation layer 30 may be a page or block).

Referring to claim 32, Lee in view of Kwon teaches
The storage system of claim 16, wherein the SSD is configured to:
receive the data writing feature information sent by the file system during the initialization process; ([Lee abstract, 0027-0028, Fig. 2] receiving a write request for data from a file system) determine, based on the data writing feature information, a size of the metadata storage space corresponding to the metadata; ([Lee 0028, Fig. 2] file system 20 generates a plurality of meta data 120 and 130 from the user data 110 to manage and control the file) and
determine, based on the size of the metadata storage space, the target storage region for storing the metadata in the SSD ([Lee 0025, Fig. 2] file system 20 makes a file and sends user data and meta data to the flash translation layer 30 by a file unit so as to be recorded in the non-volatile memory device 40. The flash translation layer 30 converts a logical address sent along with the user data and the meta data into a physical address and writes the user data and the meta data in the non-volatile memory device 40 where access unit of the flash translation layer 30 may be a page or block).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding SSDs and metadata.
US-20210133061-A1
US-20180196755-A1
US-20090043831-A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132